Citation Nr: 0818870	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-00 782	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1961 to March 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 2002 and April 2003 rating 
determinations by the above Department of Veterans Affairs 
(VA) Regional Office (RO).  This case was previously before 
the Board in May 2006 and Remanded for additional development 
and readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its May 2006 remand has 
not been performed.  In Stegall v. West, 11 Vet. App. 268, 
271 (1998), the Court of Appeals for Veterans Claims held 
that the Board had erred when it considered a claim when the 
RO had not conformed to the dictates of an earlier Board 
remand.

In the Remand, it was noted that service medical records 
reflected the veteran's history of sinus arrhythmia, NCD (not 
considered disqualifying).  At separation his blood pressure 
reading was 110/76.  The examiner again noted the veteran' 
history of sinus arrhythmia, NCD, but provided no further 
elaboration or summary.  However, post-service private 
records show treatment for hypertensive heart disease in June 
1965, shortly after service discharge.  

Pursuant to the Board's request, the veteran underwent a VA 
examination in June 2006.  The VA examiner conducting the 
evaluation was to review the claims file and provide a series 
of opinions as to whether the first clinical manifestations 
of any cardiovascular disorder developed while the veteran 
was in service from April 1961 to March 1965, or was 
disabling to a compensable degree during the first post-
service year.  Specifically the examiner was to determine the 
medical probability that the veteran's past symptomatology, 
to include sinus arrythmia, as demonstrated in service, 
represented a chronic heart disorder.  

Unfortunately, the VA examination report is inadequate for 
adjudication purposes because the examiner did not review the 
veteran's entire post-service medical history, as documented 
in the claims folder.  Although the proffered medical opinion 
concluded there was no relationship between the veteran's 
hypertensive heart disease and his military service, the 
examiner did not mention the post-service medical records 
from V. Luna General Hospital which show that the veteran was 
treated for chest pain (cardio arrythmia) several months 
after service discharge or the radiological findings, 
indicating the "arteriosclerosis aorta was tortuous."  A 
clinical impression of "heart astery disease complicated 
with hypertension and bronchial asthma" was given.  

In light of these circumstances, the Board has determined 
that further RO actions are required to comply with VA's 
duties under the VCAA and the implementing regulations.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  Ask the veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his hypertensive heart disease, or 
to provide the identifying information and any 
necessary authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  Document any 
attempts to obtain such records.  If the AMC/RO 
is unable to obtain any pertinent evidence 
identified by the veteran, so inform the veteran 
and request that he obtain and submit it.

2.  The veteran's claims file should be returned 
(if possible to the VA physician who examined the 
veteran in June 2006, if not to another VA 
physician who will have an opportunity to review 
the complete file) for a more detailed and 
responsive opinion regarding the etiology of the 
veteran's hypertensive heart disease.  The claims 
folder must be made available to the examiner for 
review in conjunction with the examination.  A 
notation to the effect that this record review 
took place should be included in the report.  

a.  Specifically, the physician should 
address whether the veteran has hypertensive 
cardiovascular disease and, if so, is it 
more likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that 
the current hypertensive heart disease was 
present when the veteran was discharged from 
service in 1965. 

b.  The addendum report must be based on a 
review of the entire claims folder.  Any 
opinion provided should include discussion 
of specific evidence of record, particularly 
the June 1965 and February 1966 radiological 
reports from the V. Luna General Hospital.  
If the examiner agrees or disagrees with any 
opinion of record, he/she should specify the 
reasons therefor.  However, another 
examination of the veteran need not be 
conducted in this case unless the physician 
believes this is necessary.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed.  If the veteran does not 
currently have hypertensive cardiovascular 
disease which could be regarded as having 
been incurred while he was in service, the 
examiner should specifically indicate so.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  After completing the requested action, and 
any additional notification and/or development 
deemed warranted, the RO should readjudicate the 
claim by evaluating all evidence obtained after 
the last statement or supplemental statement of 
the case (SSOC) was issued.  If the benefits 
sought on appeal remain denied, the RO must 
furnish the veteran an appropriate SSOC and allow 
him a reasonable period of time to respond.  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


